Citation Nr: 0505925	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a hysterectomy.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability claimed as the result of a 
hysterectomy performed in a VA hospital.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Air Force from December 1978 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the RO in Wichita, 
Kansas that denied the appellant's claims of entitlement to 
service connection for a right ankle disorder and a 
hysterectomy, as well as her claim for benefits pursuant to 
38 U.S.C.A. § 1151 based on additional disability due to 
surgical treatment rendered at a VA hospital in January 2002.

In November 2004, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c), (e)(1).  A 
transcript of that hearing has been associated with the 
claims file.  During that hearing, the appellant submitted VA 
treatment records, dated in 2002, that were already of 
record.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment applies to claims filed 
on or after October 1, 1997.  Pub. L. No. 104-204, § 422(a)-
(c) (1996).  As the appellant's 38 U.S.C.A. § 1151 claim was 
filed in March 2002, after the effective date, the amended 
provisions must be applied.  VAOPGCPREC 40-97.

The issues of entitlement to service connection for a 
hysterectomy and entitlement to 38 U.S.C.A. § 1151 benefits 
are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The appellant was treated in service, in early 1982, for 
a left ankle sprain.

2.  No right ankle disorder is attributable to the 
appellant's active military service.


CONCLUSION OF LAW

The veteran does not have a right ankle disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by active military service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an in-service event, disease, or 
injury and any current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The appellant testified at her November 2004 videoconference 
hearing that she injured her right ankle at Edwards Air Force 
Base in 1981.  See RO Transcript pp. 4-6.  The appellant also 
testified that she had a cast on her right ankle for four 
weeks.  The appellant reported that she was receiving 
treatment for her right ankle, that her ankle was very weak 
and that she had had continuous problems with that ankle.  
See RO Transcript pp. 6-7.

Review of the appellant's service medical records reveals 
that the appellant was treated in January 1982 for complaints 
of a twisted left ankle.  Radiographic examination of the 
left ankle revealed no fracture or dislocation or bony 
abnormalities.  There was swelling of the soft tissues at the 
lateral malleolar region.  The clinical impression was a 
sprain of the left ankle.  The appellant was placed in a 
short leg walking cast for two weeks.  She was put on profile 
until February 10, 1982; on that date, the cast was removed.  
The appellant underwent a medical examination in June 1982; 
there were no findings relating to the right ankle.  

Review of the post-service medical records reveals that the 
appellant received treatment at the Blackwell Clinic between 
1992 and 2000.  A March 1996 note indicated that the 
appellant tripped on a sidewalk and twisted her right ankle.  
Radiographic examination revealed a swollen ankle and no 
fracture.  

The appellant also received treatment at VA facilities.  In 
May 2001, the appellant sought treatment for complaints of 
swelling and pain in her right ankle after turning it and 
falling.  She reported frequent ankle injuries.  Radiographic 
examination revealed the possibility of ligament injury.  The 
appellant was afforded an orthopedic consultation in January 
2002; she reported a history of right ankle problems since a 
severe sprain in 1982.  She said that she was casted for 
about one month and then seemed to improve for about ten 
years.  She said that her ankle gave way in 1992 and she 
fell.  The orthopedist rendered a clinical impression of 
right ankle instability.

The appellant underwent a VA orthopedic examination in 
December 2002.  The appellant reported spraining her right 
ankle so badly in 1981 that she was put into a cast.  She 
said that it had become worse over the years and that it was 
unstable and painful.  On physical examination she limped on 
the right lower extremity.  The right ankle was swollen and 
the left ankle was normal.  The left ankle range of motion 
was normal, while the right was diminished.  Radiographic 
examination revealed mild degenerative post-traumatic 
arthritic changes in the right ankle.  

The appellant contends that she is entitled to service 
connection for a right ankle disorder.  Initially, the Board 
notes that the appellant has presented her own statements 
regarding the development of the claimed condition being 
etiologically related to service.  However, the record does 
not show that she is a medical professional, with the 
training and expertise to provide clinical findings regarding 
diagnosis or the relationship between any incident of service 
and the development of any claimed condition.  Consequently, 
her statements are credible concerning her subjective 
complaints and her history, but they do not constitute 
competent medical evidence for the purposes of showing 
diagnosis or the existence of a nexus between claimed 
conditions and her military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As previously noted, to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303. Certain 
chronic disabilities, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends that she suffered from a right ankle 
condition while in-service and that she now suffers from the 
same or related disorder.  Viewing the evidence in a light 
most favorable to the appellant, the evidence of record 
indicates that she received in-service treatment for a left 
ankle sprain that was casted in 1982, and that this condition 
resolved without sequelae involving the left ankle.  There is 
no in-service medical evidence of record to establish that 
she suffered any right ankle injury or that she was ever 
treated for, or diagnosed with any right ankle disorder, 
including arthritis.  There is no evidence of record that the 
appellant suffered from any right ankle disorder to a 
compensable degree within one year of her separation from 
service.  The appellant was first diagnosed with right ankle 
arthritis in 2002, and the first documentation of any right 
ankle disorder dates from 1996, more than thirteen years 
after the appellant's separation from service.

None of the medical evidence of record indicates that the 
currently diagnosed right ankle disorder was incurred during 
the appellant's period of active service.  In the absence of 
probative evidence of the appellant having incurred a right 
ankle disorder that is etiologically related to her period of 
active service, a medical opinion regarding a nexus to 
service need not be obtained.  See Paralyzed Veterans of 
America, et. al., 345 F.3d 1334 (Fed. Cir. 2003).  

Because the totality of the medical and nonmedical evidence 
of record shows that the appellant's currently demonstrated 
right ankle disorders, including arthritis, cannot be said to 
be related to service by way of direct incurrence or by 
manifestation within the presumptive period, the Board 
concludes that the claim for entitlement to service 
connection for a right ankle disorder must be denied.  For 
these reasons the Board finds that the requirements for 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right ankle disorder.  Since the 
preponderance of the evidence is against the claim of service 
connection for the appellant's right ankle disorder, the 
benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her right ankle service connection 
claim.  In June 2001 (prior to the March 2002 and July 2002 
rating decisions at issue) and May 2002 letters, the RO 
informed the appellant about what evidence was needed and 
what the evidence had to show to establish entitlement to 
service connection.  Those RO letters also informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  The appellant was provided with 
the text of 38 C.F.R. § 3.159 in the November 2002 Statement 
of the Case (SOC).  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for an examination.  VA 
medical records and private medical records were obtained and 
associated with the claims file.  The appellant was afforded 
a Board hearing.  The RO informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help obtain 
in letters sent to her in June 001, and May 2002.  The 
appellant did not provide any information to VA concerning 
treatment records that she wanted the RO to obtain for her.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for right ankle disability, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran has argued 
that she injured her right ankle in service, but the evidence 
does not establish it.  Rather, the evidence indicates that 
she injured her left ankle.  Consequently, given the standard 
of the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.


REMAND

As noted in the discussion above, in order to establish 
service connection for a claimed disability, the facts, as 
shown by evidence, must demonstrate that a particular disease 
or injury resulting in a current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any diagnosed 
gynecological disorder preexisted the appellant's entry into 
active military service in August 1978.  The RO also has not 
determined whether, if a gynecological disorder did preexist 
service, there is clear and unmistakable evidence that the 
pre-existing gynecological disorder was not aggravated to a 
permanent degree in service beyond that which would be due to 
the natural progression of the disease or whether it was 
etiologically related to the appellant's January 2002 
hysterectomy.

Review of the evidence of record reveals that the medical 
records relating to the appellant's pre-service gynecological 
treatment at the Blackwell General Hospital in 1977 (see 
separation service medical reports), as well as the VA 
medical records dated between June 2001 and January 2002, 
have not been associated with the claims file.  In 
particular, the VA surgical pathology reports from the 2001 
procedure and the complete treatment records leading up to 
the January 2002 hysterectomy are not of record.  Such VA 
records are deemed to be within the control of VA and should 
have been included in the record, as they may affect the 
adjudication of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).  

As noted above, the complete VA gynecology treatment records 
pertinent to the appellant's 38 U.S.C.A. § 1151 claim are not 
of record.  In addition, there is no competent medical 
opinion of record on the question of whether the appellant 
incurred additional disability as the result of the January 
2002 surgery in a VA facility.  In order to obtain such 
evidence a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
her claim of service connection and her 
38 U.S.C.A. § 1151 claim, and of what 
part of such evidence she should obtain 
and what part the RO will yet attempt to 
obtain on her behalf.  She should also be 
told to provide any evidence in her 
possession that is pertinent to either 
one of her claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals, or treatment centers (private 
or government) who provided her with 
relevant evaluation or treatment for any 
gynecological disorder.  After obtaining 
the appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims remaining 
on appeal, if not already of record.  In 
particular, all VA clinical records from 
June 2001 to January 2002 should be 
associated with the claims file.  This 
should include Gynecology Service notes, 
Women's Health Clinic notes, nurses' 
notes, progress notes, doctors' orders, 
imaging reports (including sonograms and 
corrected reports), and the surgical 
pathology reports from the 2001 D & C 
procedure and the January 2001 
hysterectomy.  In addition, the 
appellant's pre-service treatment records 
from Blackwell General Hospital from 1977 
should be obtained.  These records should 
be associated with the claims file.

All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and her representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

3.  Thereafter, the RO should arrange for 
the appellant's records to be reviewed by 
a gynecologist.  The reviewer should be 
provided with the appellant's claims 
file, including any records obtained 
pursuant to the above-mentioned 
development, and a copy of this remand.  
The reviewer should discuss the etiology 
and onset date of the condition that led 
to the appellant's hysterectomy.  

The reviewer should respond to the 
following specific questions and provide 
a full statement of the bases for the 
conclusions reached:

(a.) On the basis of the clinical record 
and the known development characteristics 
of the diagnosed gynecological disorders, 
can it be concluded with clear and 
unmistakable certainty that any diagnosed 
gynecological disorder preexisted the 
appellant's entry into active military 
service in August 1978?

(b.) If any gynecological disorder did 
clearly preexist service, can it be 
concluded with clear and unmistakable 
certainty that the pre-existing 
gynecological disorder was not aggravated 
to a permanent degree in service beyond 
that which would be due to the natural 
progression of the disease?

(c.) Is it at least as likely as not that 
any diagnosed chronic gynecological 
disorder had its onset in service?

(d.) Is it at least as likely as not that 
the need for appellant's January 2002 
hysterectomy was attributable to any 
gynecological disorder that pre-existed 
service or had its onset during service?

If a physical examination or laboratory 
testing is necessary before an opinion 
can be rendered, the RO should arrange 
for said examination to take place.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule her for a surgical 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of the appellant's 
hysterectomy residuals.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should provide a complete rationale for 
all conclusions reached.

Based on a review of the claims file 
and the examination findings (or claims 
file review alone if the examination is 
not accomplished), the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the appellant 
has incurred additional disability as a 
result of the January 2002 hysterectomy.  
The examiner should also furnish an 
opinion as to whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination.  It should also be noted 
whether any hysterectomy residual is the 
result of an event not reasonably 
foreseeable.  

(The examining physician is advised that 
the question of negligence is at issue.  
The examiner should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
physician should so indicate.)

5.  Upon receipt of the VA 
examiner/reviewer reports, the RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner/reviewer for corrections or 
additions.

6.  Thereafter, after the completion of 
any indicated additional development, the 
RO should readjudicate the two claims 
remaining on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories and caselaw, to include a 
threshold determination as to whether 
diagnosed gynecologic disorder(s) pre-
existed service, and if so, whether it 
was aggravated by service.  The holdings 
in Cotant v. Principi, 17 Vet. App. 116 
(2003) and VAOGCPREC 3-2003 should be 
specifically considered in that threshold 
determination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


